DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that the Lin reference does not teach “at least one layer of the neural network is configured to perform a partial convolution operation on the image based on the mask”. In particular, Applicant argues that Lin fails to teach or suggest at least the claimed “partial convolution operation”. Applicant refers to a description of “partial convolution” presented in paragraph 39 of the specification of the instant application, which recites “a partial convolutional operation refers to a convolutional operation that applies a convolution kernel to a patch of pixels in a channel of the input to the layer, where the coefficients in the convolution kernel are masked based on a corresponding portion of the mask.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a partial convolutional operation refers to a convolutional operation that applies a convolution kernel to a patch of pixels in a channel of the input to the layer, where the coefficients in the convolution kernel are masked based on a corresponding portion of the mask”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Applicant admits that “dilated convolution refers to an operation that inserts holes or blanks between kernel elements”. Thus, with there being holes and/or blanks within the convolutional kernel, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190114748 (Lin).

As per claim 1, Lin teaches a computer-implemented method for performing an image in-painting operation, the method comprising: 
(Lin: para 41: “hole mask 206 is indicative of the holes in the holey digital image 202” : Fig. 2: primarily 134, 202, 204, 206, 214; para 51: “hole mask 404, which is indicative of holes in depicted content of the holey image 402”: Fig. 4: primarily 402, 404, 406, 408; para 85: “neural network… mask”: Fig. 7: primarily 702-706), wherein 
at least one layer of the neural network is configured to perform a partial convolution operation on the image based on the mask (Lin: para 41: “the hole mask 206 may include a value of ` 1` for pixels that correspond to remaining depicted content of the holey digital image 202 and a value of ` 0` for pixels that correspond to a hole of the holey digital image 202”: Fig. 2: primarily 202, 204, 206, 214; para 51: “holey image 402 and the hole mask 404 serve as input to content generation network 406… content generation network 406 includes intermediate dilated convolution layers 408”: Fig. 4: primarily 402, 404, 408; para 85: “neural network… mask”: Fig. 7: primarily 706-712; abstract-paras 3, 4, 18, 19, 20, 21, 32, 53, 87, 88, 94, 95: image hole filling using neural network).

As per claim 19, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 19. Lin also teaches a non-transitory computer-readable media storing computer instructions for performing image in-painting that, when executed by one or more processors, cause the one or more processors (Lin: See arguments and citations offered in rejecting claim 1 above; also see Figs. 1, 9; paras 105-109).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190114748 (Lin) in view of Official Notice.

As per claim 11, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 11. Lin also teaches a system, comprising: a memory at least one [] processor (Lin: See arguments and citations offered in rejecting claim 1 above; also see Figs. 1, 9). 

Lin does not teach parallel processor. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of faster processing. The teachings of the prior art could have been incorporated into Lin in that the processing could have been implemented on a parallel processor.

Allowable Subject Matter
Claims 2-10, 12-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662